Citation Nr: 0530610	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  00-10 914	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Hartford, Connecticut




THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for the 
service-connected residuals of the shell fragment wound of 
the right index finger, ring finger and small finger.  

2.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the right arm.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the left lower extremity.  

4.  Entitlement to a rating in excess of 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the right lower extremity.  




REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. Contreras, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
November 1967.  

This case first came to the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the RO.  

The veteran testified at a hearing before the undersigned 
Veterans Law Judge in May 2002.  

In September 2003, the Board remanded the veteran's claim for 
further development.  

The issue of a rating in excess of 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the right arm is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The veteran's service-connected shell fragment wound 
residuals of the right hand are not shown to have caused 
abnormal extension of the index and middle fingers, 
considerable atrophy of the muscles of the thenar eminence, 
incomplete and defective pronation, the inability to make a 
fist, permanent extension of the index and middle fingers, 
complete defective opposition and abduction of the thumb, or 
abnormal flexion of the wrist.  

2.  The veteran's service-connected fragment wound residuals 
of the left lower extremity are shown to be manifested by 
multiple superficial scarring with retained fragments with no 
related muscle damage or impaired muscle strength; more than 
moderate muscle damage is not demonstrated.  

3.  The veteran's service-connected fragment wound residuals 
of the right lower extremity are shown to be manifested by 
multiple superficial scarring and retained fragments in the 
extremity with no related muscle damage or impaired muscle 
strength; more than moderate muscle damage is not 
demonstrated.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 
50 percent for the service-connected residuals of shell 
fragment wounds of the right index, ring and small fingers 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.124a including Diagnostic Codes 8515, 8615 (2005).  

2.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected multiple fragment wound 
scars of the left lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73 including 
Diagnostic Code 5312 (2005).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected multiple fragment wound 
scars of the right lower extremity have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.73 including 
Diagnostic Code 5312 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000), which substantially amended the provisions 
of chapter 51 of title 38 of the United States Code and, 
among other things, eliminated the requirement of a well-
grounded claim and enhanced the notice and assistance to be 
afforded to claimants in substantiating their claims.  VCAA § 
3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 38 
U.S.C.A. § 5103 (West 2002)).  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim, and which portion of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); 38 U.S.C.A. § 3.159(b) (2005).  

In a letter dated in January 2002, the RO provided notice to 
the veteran of what evidence the veteran was responsible for 
obtaining and what evidence VA would undertake to obtain.  

In the June 1999 Statement of the Case and the February 2002 
and June 2005 Supplemental Statements of the Case, the RO 
provided the regulations for compensable ratings for all 
claims, and thereby informed the veteran of the evidence 
needed to substantiate the claims.  

As such, the Board finds that the veteran has been properly 
notified of the evidence needed to substantiate his claims, 
in addition to what evidence he is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The veteran has been provided recent VA examinations.  All 
identified records have been sought, and the Board is not 
aware of any outstanding records.  

In sum, the facts relevant to the veteran's claims have been 
properly developed and there is no further action to be 
undertaken to comply with the provisions of VCAA.  The Board 
will proceed to decide the veteran's claim on the merits.  


Relevant Laws and Regulations

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. § 
1155; 38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  See 38 C.F.R. § 4.7 (2005).  

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See 38 C.F.R. 4.1; Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  

The veteran's statements regarding the severity of his 
disability are deemed competent with regard to the 
description of symptoms.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  However, these statements must be considered 
with the clinical evidence in conjunction with the 
appropriate rating criteria.  

The veteran's service-connected residuals of shell fragment 
wound scars to the right and left lower extremities are rated 
under Diagnostic Code 5312.  This Diagnostic Code provides a 
noncompensable rating for slight injury, and a 10 percent 
rating is warranted for moderate injury.  A 20 percent 
disability rating is assigned when the disability is 
moderately severe.  A maximum schedular evaluation of 30 
percent is in order when the disability is severe.  38 C.F.R. 
§ 4.73.  

The RO has assigned a 50 percent rating for the service-
connected residuals of fragment wounds of the  right index, 
ring, and small fingers with multiple retained foreign bodies 
throughout (major extremity), under Diagnostic Code 8615.  

Diagnostic Code 8615 applies to neuritis of the median nerve.  
See 38 C.F.R. § 4.124a, Diagnostic Code 8615.  Neuritis 
(cranial or peripheral), characterized by loss of reflexes, 
muscle atrophy, sensory disturbances, and constant pain, at 
times excruciating, is to be rated on the scale provided for 
injury of the nerve involved, with a maximum equal to severe, 
incomplete, paralysis.  The maximum rating which may be 
assigned for neuritis not characterized by organic changes 
referred to in this section will be that for moderate, or 
with sciatic nerve involvement, for moderately severe, 
incomplete paralysis.  See 38 C.F.R. § 4.123.  

The Rating Schedule provides ratings for disability of the 
median nerve (or neuritis or neuralgia) when there is 
evidence of mild incomplete paralysis (10 percent), moderate 
incomplete paralysis (30 percent major extremity), severe 
incomplete paralysis with marked muscular atrophy (50 percent 
major extremity), or complete paralysis with the hand 
inclined to the ulnar side, the index and middle fingers more 
extended than normally, considerable atrophy of the muscles 
of the thenar eminence, the thumb in the plane of the hand 
(ape hand), pronation incomplete and defective, absence of 
flexion of index finger and feeble flexion of middle finger, 
cannot make a fist, index and middle fingers remain extended, 
cannot flex distal phalanx of thumb, defective opposition and 
abduction of the thumb, at right angles to palm, flexion of 
wrist weakened, and pain with trophic disturbances (70 
percent).  See 38 C.F.R. § 4.124, Diagnostic Codes 8515, 
8615.  


Analysis

I.  Entitlement to a rating in excess of 50 percent for the 
service-connected residuals of the shell fragment wound of 
the right index finger, ring finger, and small finger.

Factual Background

Historically, in a February 1985 rating action, the RO 
granted service connection for status post right index finger 
nerve damage secondary to a mortar fragment, and assigned a 
noncompensable rating, effective on November 14, 1984.  

The May 1998 VA examination indicates that the veteran had a 
scar on the palmer surface of the proximal phalanx of the 
right index finger with thick adherent tissue at the distal 
end covering the palmer surface of the proximal 
interphalangeal joints.  The scar was tender.  

The veteran's right index finger metacarpophalangeal (MCP) 
joint active flexion was limited to 55 degrees with pain; 
passive flexion was limited to 90 degrees with pain, and the 
MCP joint extension was possible up to a neutral position.  
The proximal interphalangeal (PIP) joint showed minus 16 
degrees of extension on active movement, and flexion to 78 
degrees.  The distal interphalangeal (DIP) joint showed 
active flexion limited to 55 degrees with pain.  The veteran 
could barely make contact with the thumb and index fingertip.  
The scar on the palmer surface of the proximal phalanx of the 
right index finger caused slight ulnar deviation of the PIP 
joint.  The right handgrip was significantly weak when 
compared to the left side.  

The diagnosis was that of status post shrapnel wounds to the 
right index finger with loss of the range of movement and 
power of the right index finger, with pain and tingling 
sensation.  

A July 1998 VA treatment record indicates that the veteran 
complained of swelling and pain of his right thumb for 2 to 3 
months.  He denied trauma.  On examination, there was no 
redness, warmth, or acute swelling.  The right 
metacarpophangeal joint was prominent and painful with 
flexion of the right thumb.  There was no limitation of 
motion of the right thumb.  The assessment was that of 
degenerative joint disease of the right thumb.  

The January 1999 VA examination indicates that the veteran 
had multiple scars.  After examination, the examiner stated 
that the right proximity problems consisted of range of 
motion, loss and weakness in the right fifth and fourth 
finger as the result of shrapnel wounds to the right upper 
extremity; and loss of feeling of the right index finger in 
the distribution of the distal nerve of the median nerve of 
the right hand.  

In a May 1999 decision, the RO increased the veteran's rating 
to 10 percent for right hand fragment wound residuals, 
effective on May 6, 1998.  

The January 2001 VA examination indicates that the veteran 
reported having numbness of the right hand over the index 
finger associated with pain and right thumb swelling with 
decreased active range of motion.  

On examination of the right index finger, there was a 1-
centimeter linear scar over the right index finger proximal 
interphalangeal (PIP) joint, which was tender to palpation.  
Active flexion of the metacarpophalangeal (MCP) joint was to 
70 degrees, active flexion of the PIP joint was to 60 
degrees, and active flexion of the distal interphalangeal 
(DIP) joint was to 30 degrees.  Range of motion was limited 
by pain.  

On examination of the right ring finger, there was no scar.  
The MCP and PIP joints had full flexion and extension.  The 
DIP joint flexion was limited to 30 degrees secondary to 
pain.  

In the right small finger, there was full active range of 
motion in the MCP and PIP joints.  The DIP joint was flexed 
at 20 degrees of flexion.  

In the right hand in general, there was no damage to the 
muscles or the bones.  The tips of the fingers could 
approximate the median transverse fold of the palm.  The tip 
of the thumb could not approximate the tips of all the 
fingers.  

The veteran's muscle strength and dexterity of the right hand 
was noted to be poor.  The level of severity was moderate in 
degree.  The impression was that of residuals of fragment 
wounds to the right index, ring, and small finger.  

In a February 2002 decision, the RO increased the veteran's 
rating to 30 percent for residuals of fragment wound to the 
right (major) index, ring and small fingers, effective on May 
6, 1998.  

At the May 2002 hearing, the veteran testified in relevant 
part that he worked as an auto body technician and used his 
hands for fine work with small parts and tool manipulation.  

The veteran testified that he could not straighten out his 
little finger of the right hand and that there was a lot of 
shrapnel still embedded in the back of his hand.  He reported 
that he could not touch his little finger to his palm.  
Reportedly, his ring finger and the middle finger could 
almost touch the palm.  He stated that the base of his thumb 
often was swollen.  

The November 2002 VA examination indicates that the veteran's 
VA medical records and claims file were reviewed.  The 
veteran reported having pain in his right thumb, especially 
at the chronically swollen proximal interphalangeal joint 
(PIP).  There were no flare-ups of swelling of the other 
joints of the right hand or of the index finger.  There were 
multiple scars on the right hand.  Sensory examination of 
palmar and distal interphalangeal (DIP) joints showed intact 
sensation.   

Each finger was tested against strong resistance flexing the 
PIP and DIP joints.  There were weak DIP joints in the right 
hand little finger, ring finger, and middle finger.  

In conclusion, the examiner stated that the veteran's 
response to range of motion maneuvers and strength testing 
against resistance was vague and variable.  The only 
indication of sharp pain related to shrapnel scars was 
exhibited with strength testing of the right index finger and 
right thumb.  

It was noted that the positive evidence of loss of strength 
and endurance related to scars was shown for the right index 
finger and the right thumb.  The examiner stated that there 
was no indication of moderate/severe muscle injury related to 
the shell fragment wounds, except for the right index finger 
and right thumb.  

It was noted that the pain with flexion of the right index 
finger and right thumb severely limited the veteran's 
functional ability to grasp with his right hand.  The right 
index finger and right thumb exhibited severe motor 
functional impairment and lack of external coordination.  No 
scars were painful or tender.  

In a March 2004 decision, the RO increased the rating to 50 
percent for the service-connected residuals of fragment wound 
residuals with multiple retained foreign bodies throughout, 
effective on November 6, 2002.  

A June 2005 VA examination indicates that the VA medical 
records were reviewed.  He had hand stiffness and loss of his 
grip at times.  He reported being right-hand dominant and 
stated that he worked as a mechanic using his right hand and 
arm a lot.  He denied any particular flare-ups.  He also 
reported pain in the base of his thumb.  

On examination, on his right index finger there was a 1-
centimeter linear scar near the base of the finger.  On his 
right forearm near the wrist, there was a 1- to 2-centimeter 
circular scar.  There was no tissue loss or adhesions.  

There was tendon damage described as a fixed flexion 
deformity in the 5th right digit, with the proximal 
interphalangeal joint (PIP) unable to extend to 0 degrees, 
and fixed at 45 degrees.  There was no bone, joint or nerve 
damage.  His muscle strength was normal.  There was no muscle 
herniation or loss of muscle function.  

There was no swelling of any of the finger joints.  All 
metacarpophalangeal joints were normal to 90 degrees of 
flexion.  All proximal interphalangeal joints were normal to 
110 degrees of flexion.  All distal (terminal) 
interphalangeal joints were normal to 70 or 80 degrees of 
flexion.  

It was noted that the joints were not painful on motion, and 
the range of motion or function was not additionally limited 
by pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

It was noted that the veteran could touch the tip of his 
thumb to his fingers, touch the tips of his fingers to the 
proximal transverse crease of the palm and touch his thumb 
pad with his fingers.  

There was normal strength for pushing, pulling, and twisting.  
There was normal dexterity for twisting, probing, writing, 
touching, and expression.  The X-ray studies were consistent 
with shrapnel injury at the right upper arm and right hand.  

The assessment was that multiple superficial shrapnel 
fragments in the right arm and bilateral lower extremities.  
His right arm residuals included fixed flexion of the right 
fifth digit.  It was noted that, although the veteran was 
right-hand dominant, he was still able to work and use those 
muscles.  


Analysis

The veteran currently has a 50 percent evaluation for the 
service-connected residuals of the shell fragment wounds to 
the right index, ring and small fingers with multiple 
retained foreign bodies.  

After a thorough review of the evidence, the Board finds that 
an evaluation in excess of 50 percent is not warranted under 
Diagnostic Code 8615.  

In this regard, the November 2002 VA examination report noted 
that the right index finger and right thumb exhibited severe 
motor functional impairment and lack of coordination.  

However, the June 2005 VA examination report noted that the 
veteran had normal range of motion in his right finger 
joints, except for the fixed flexion deformity in the 5th 
right digit.  

It was noted that the veteran could touch the tip of his 
thumb to his fingers, touch the tips of his fingers to the 
proximal transverse crease of the palm and touch his thumb 
pad with his fingers.  

The Board finds that the medical evidence, when viewed in its 
entirety, does not support the assignment of a higher rating 
for this disability.  

In this regard, there is no evidence that the veteran's index 
and middle fingers are more extended than normally, there is 
not considerable atrophy of the muscles of the thenar 
eminence, pronation is not incomplete and defective, there is 
flexion of the index finger and middle finger, the veteran 
can make a fist (although the Board notes that his grip is 
not entirely normal), the index and middle fingers do not 
remain extended, there is only some defective opposition and 
abduction of the thumb, and flexion of the wrist was normal.  

Rather, given the medical evidence, a basis has not been 
presented for finding that the service-connected disability 
is productive of a neurological deficit that equates with 
more than severe incomplete paralysis.  The veteran also is 
not shown to be experiencing a service-connected disability 
picture that is consistent with loss of use of his major 
hand.  

Therefore, an increased rating is not assignable for the 
service-connected residuals of the shell fragment wounds to 
the right index, ring, and small fingers, with multiple 
retained foreign bodies.  


II.  Entitlement to ratings in excess of 10 percent for the 
service-connected residuals of multiple fragment wound scars 
of the left lower extremity and right lower extremity.

Factual Background

The January 1999 VA examination indicates that the veteran 
had multiple scars.  After examination, the examiner stated 
that there were multiple leg wounds in the lower extremities, 
especially in the posterior part of the gluteal areas and the 
legs.  

In a May 1999 decision, service connection was established 
for multiple shrapnel wounds of the left lower extremity and 
right lower extremity, each with a noncompensable evaluation, 
effective on May 6, 1998.  

A January 2001 VA examination indicated that the veteran 
reported having leg cramps with walking.  

In the left lower extremity, there were 14 scars from the 
gluteal area to the lower leg.  The scars were discolored, 
slightly adherent to the bone and tender.  There was no bony 
injury or muscle herniation.  There was limited active range 
of motion in the hip and knee.  There was limited 
dorsiflexion and plantar flexion of the left foot secondary 
to pain.  

In the right lower extremity there were multiple scars on the 
thigh and the lower leg.  The scars were discolored, tender 
to palpation and not adherent to the bone.  In the right hip, 
knee, and ankle, there was full active range of motion.  
There was no injury to the muscle or the bone or muscle 
herniation.  The impression was that of residuals of fragment 
wounds to both lower extremities.  

In a February 2002 decision, the RO increased the ratings for 
multiple fragment wound scars of the left lower extremity and 
the right lower extremity to 10 percent each, effective on 
May 6, 1998.  

At the May 2002 hearing, the veteran testified in relevant 
part that he would get cramps in his legs.  

The November 2002 VA examination indicates that the veteran's 
VA medical records and claims file were reviewed.  There were 
multiple scars on the lower extremities.  Sensory examination 
of the toes and heels showed intact sensation.  

The examiner stated that the veteran's response to range of 
motion maneuvers and strength testing against resistance was 
vague and variable.  The examiner stated that it was more 
likely than not that lack of exercise and use of muscles had 
weakened his overall strength of the upper and lower 
extremities.  

It was also noted that the loss of strength in the left 
hamstring was more likely related to nonuse than to the scars 
or shrapnel injuries.  The only indication of sharp pain 
related to shrapnel scars was exhibited with strength testing 
of the right index finger and right thumb.  

It was noted that the positive evidence of loss of strength 
and endurance related to scars was shown for the right index 
finger and the right thumb.  There was no pain with deep 
palpation over scars, and there was no indication of loss of 
deep fascia.  

The examiner stated that there was no indication of 
moderate/severe muscle injury related to the shell fragment 
wounds, except for the right index finger and right thumb.  

There was no objective evidence to support pain or functional 
loss due to service-connected shell fragment wound residuals 
of the buttocks or scars of the lower extremities.  No scars 
were painful or tender.  

The June 2005 VA examination indicates that the veteran's VA 
medical records were reviewed.  With regard to his lower 
extremities, the veteran stated that he would get cramps in 
his thighs with walking and bending, and at night.  

In the legs, there were multiple 1 to 2-centimeter circular 
scars on the posterior thighs and left buttock, which were 
not painful.  There were no adhesions, tendon damage, or 
bone, joint, or nerve damage.  Motor strength in the lower 
extremities showed no muscle atrophy, and 5/5 muscle 
strength.  

The assessment was that of multiple superficial shrapnel 
fragments in the bilateral lower extremities.  The muscles in 
the lower extremities showed no atrophy and good strength.  
It was noted that it was less likely that the shrapnel 
injuries related to weakened movement, fatigue, pain and 
incoordination.  


Analysis

The veteran currently is service-connected for the residuals 
of multiple fragment wound scars of the left lower extremity 
and right lower extremity, each with a 10 percent evaluation.  

After a thorough review of the evidence, the Board finds that 
an evaluation excess of 10 percent is not warranted under 
Diagnostic Code 5312 for either extremity.

In this regard, the November 2002 VA examination indicates 
that it was more likely than not that lack of exercise and 
lack of use of muscle had weakened the veteran's overall 
strength of the lower extremities, and loss of use in the 
left hamstring was more likely related to non-use than to the 
scars or shrapnel injuries.  

The examiner noted that there was no pain with deep palpation 
over the scars, and there was no indication of loss of deep 
fascia.  The examiner also noted that there was no objective 
evidence to support pain or functional loss due to the 
service-connected shell fragment wound residuals of the 
bilateral buttocks or scars of the bilateral lower 
extremities.  

Furthermore, the June 2005 VA examination report indicates an 
assessment of multiple superficial shrapnel fragments in the 
bilateral lower extremities, with no muscle atrophy, and good 
muscle strength.  It was noted that it was less likely that 
the shrapnel injuries related to weakened movement, fatigue, 
pain and incoordination.  

Based on this evidence, the Board finds that neither service-
connected lower extremity disability warrants an increased 
rating.  The medical evidence does not present a basis for 
concluding that the veteran suffered more than moderate 
muscle damage to either lower extremity.  



ORDER

An increased rating in excess of 50 percent for the service-
connected residuals of the shell fragment wound of the right 
index finger, ring finger, and small finger is denied.  

An increased rating in excess of 10 percent for the service-
connected residuals of multiple fragment wound scars of the 
left lower extremity is denied.  

An increased rating in excess of 10 percent for the service-
connected residuals of multiple fragment wound scars of the 
right lower extremity is denied.  



REMAND

The November 2002 VA examination report indicates that there 
was no objective evidence to support pain or functional loss 
due to service-connected shell fragment wound residuals of 
the right arm.  

The June 2005 VA examination report indicated that the X-ray 
studies were consistent with shrapnel injury at the right 
upper arm.  Degenerative joint disease was found in the right 
acromioclavicular joint.  

The Board is of the opinion that a VA examination is 
warranted in order to determine whether the degenerative 
joint disease in the right acromioclavicular joint is related 
to the service-connected shell fragment wound residuals of 
the right arm.  

Accordingly, this claim is REMANDED for the following 
actions:

1.  The RO is to obtain the veteran's VA 
outpatient treatment records since 
February 2002.  The veteran should be 
asked to identify any other treatment for 
the right arm that has been recently 
rendered.  All records obtained should be 
associated with the veteran's file.  

2.  The RO should schedule the veteran 
for a VA examination to determine the 
current nature and the likely etiology of 
the degenerative joint disease of the 
right acromioclavicular joint.  All 
indicated tests must be conducted.  The 
claims folder must be made available to 
and reviewed by the examiner prior to the 
requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to his right 
shoulder condition.  Based on his/her 
review of the case, the examiner should 
provide an opinion as to the likelihood 
that the degenerative joint disease of 
the right acromioclavicular joint is due 
to the service-connected shell fragment 
wound residuals of the right arm.  A 
complete rationale for any opinion 
expressed must be provided.  The 
examination report should be associated 
with the claims folder.  

3.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the appellant should be provided with a 
supplemental statement of the case, and 
an opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


